        Case 1:16-cv-01520-LTS-SN Document 106 Filed 05/09/19 Page 1 of 45




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    GRACE PARK, ORONDE I. BELL, LOUIS
    CAPONI, DANIEL FERGUSON, VICTOR
    QUIROZ, SIDRA JAVED, PABLO ALVAREZ,                          Civil Action No. 1:16-cv-01520-LTS-SN
    CHRISTOPHER HERLIHY, PING LIN, RAMIN
    SHIRVANI, ROBERT SUAREZ, ALEXANDER                           THIRD AMENDED CLASS ACTION
    BORGES, ADAM AUSAW, STEVE COUPET,                            COMPLAINT FOR DAMAGES,
    AND DAVID STRIMAS, individually and on                       RESTITUTION AND INJUNCTIVE
    behalf of all others similarly situated,                     RELIEF

                                                                 JURY TRIAL DEMAND
                      Plaintiffs,

                            vs.

    FDM GROUP, INC.,

                      Defendant.

         Plaintiff Grace Park (the “Named Plaintiff”) and Lead Plaintiffs Oronde I. Bell, Louis

Caponi, Daniel Ferguson, Victor Quiroz, Sidra Javed, Pablo Alvarez, Christopher Herlihy, Ping

Lin, Ramin Shirvani, Robert Suarez, Alexander Borges, Adam Ausaw, Steve Coupet, and David

Strimas (collectively, the “Lead Plaintiffs” and collectively with the Named Plaintiff Park,

“Plaintiffs”) individually and on behalf of all others similarly situated, by their attorneys, The

Law Office of Christopher Q. Davis, allege, upon personal knowledge and upon information and

belief as to other matters, as follows:

                                          PRELIMINARY STATEMENT

         1.      This is a collective and class action brought by Plaintiffs, on their own behalf and

on behalf of the Proposed Collectives and Classes identified below.1 Plaintiffs and the putative


1
         In order to preserve the right to appeal the dismissal of any or all of Plaintiffs claims, and to avoid any
potential arguments at a later date that Plaintiffs waived any such claims, Plaintiffs’ Second Amended Complaint
(“SAC”) includes (i) all minimum wage claims, both under the FLSA and NYLL (Counts 3, 4, 5 and 6), which were
dismissed by the Court without leave to amend; (ii) the state law claims under the NYLL for unlawful deductions

                                                         1
       Case 1:16-cv-01520-LTS-SN Document 106 Filed 05/09/19 Page 2 of 45




collective and class members were or are employed by Defendant FDM Group, Inc. (“FDM” or

“Defendant”) in the United States (collective claims) and New York (class claims) during the

relevant Class and Collective Periods as either post-hire “Trainees” and/or “FDM Consultants”

providing professional IT and business services to FDM’s institutional clients. FDM Trainees

were unlawfully denied the minimum wage for all hours worked and FDM Consultants were

unlawfully denied minimum wage, gap time and overtime compensation, subjected to unlawful

deductions and/or “kickbacks” of their earned wages. Both the Trainees and FDM Consultants

were deprived of the benefit of lawful recordkeeping practices in violation of federal and/or state

wage and hour laws. All of these violations were pursuant to uniform policies and practices,

including a uniform Training Agreement (the “Training Agreement”), Contract of Employment

(“Employment Agreement”) and FDM US Staff Handbook (“FDM Handbook”) and extended to

all members of the Collectives and Classes. All of these employees are similarly situated under

Federal Rule of Civil Procedure 23 and the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §

216(b).

          2.      The Collectives are made of all persons who are or have been employed by

Defendant as post-hire Trainees and/or FDM Consultants in the United States within the period

of six years (equitably tolled from three years) prior to this action’s filing date through the date


(Count 7), failure to pay gap time wages (Count 8), failure to provide wage notices (Count 9), and failure to provide
accurate wage statements (Count 10), which the Court declined to exercise supplemental jurisdiction over pursuant
to 28 U.S.C. § 1367(c) in the March 9, 2017 Order but stated in the August 28, 2018 Order that the “dismissal with
prejudice of Plaintiff’s other claims stands”; and (iii) the declaratory judgement claim (Count 11), which the Court
dismissed in the March 9, 2017 Order to the extent it was predicated on Plaintiff’s dismissed federal claims, but now
may move forward to the extent it is predicated on the federal overtime claims revived in the August 28, 2018
Order. Since Plaintiffs are including all such claims in the SAC to preserve the right to appeal, the SAC also
includes all supporting allegations that relate to such claims. Additionally, in a cover letter, submitted as an
attachment to this SAC, Plaintiffs seek clarity from the Court as to which claims specifically the Court is referring to
when it says the “dismissal with prejudice of Plaintiff’s other claims stands…”. Plaintiffs’ state law claims (besides
the state law minimum wage claims and overtime claims) were not dismissed with prejudice in the March 9, 2017
Order; rather, the Court declined supplemental jurisdiction over “any remaining state claims” and the declaratory
judgment claim was only dismissed to the extent it was predicated on federal claims, which the August 28, 2018
Order revived as to the federal overtime claims.

                                                           2
      Case 1:16-cv-01520-LTS-SN Document 106 Filed 05/09/19 Page 3 of 45




of the final disposition of this action (the “Collective Period”) and who were subject to

Defendant’s unlawful and uniform practice of: (i) misclassifying the Trainee Collective as

exempt from the FLSA’s minimum wage requirements and failing to pay those wages, and (ii)

failing to pay the FDM Consultant Collective a predetermined and fixed salary, free and clear,

and irrespective of the quality and quantity of work, of at least $455 per week or at a rate of not

less than $27.63 per hour, and failing to pay the minimum wage for each hour worked and

overtime premiums for all hours worked over 40 pursuant to a “no overtime, period” policy

during the Collective Period.

       3.      The Classes are made up of all persons who are or have been employed by

Defendant’s as Trainees and/or FDM Consultants having agreed to NY choice of law and forum

selection clauses within the period of six years prior to the filing date of this Complaint (“the

Class Period”) and who were subject to Defendant’s unlawful and uniform practices of: (i)

misclassifying the Trainee Class as nonemployees and thus exempt from the NYLL’s minimum

wage requirements and failing to pay those wages; (ii) failing to pay the FDM Consultant Class a

predetermined and fixed salary, free and clear, and irrespective of the quality and quantity of

work, of at least $675 per week (increased to $825 per week on and after December 31, 2016,

increased to $975 per week on and after December 31, 2017) or not less than $27.63 per hour,

(iii) failing to pay FSM Consultant Class minimum wage and gap time compensation for each

hour worked and overtime premiums for all hours worked over 40 pursuant to a “no overtime,

period” policy during the Class Period; (iv) subjecting the FDM Consultant Class to unlawful

deductions from earned wages, whether as a deduction by “separate transaction” or by direct

deduction from earned compensation; (v) failing to provide required wage notices and/or




                                                  3
      Case 1:16-cv-01520-LTS-SN Document 106 Filed 05/09/19 Page 4 of 45




accurate wage statements as required under NYLL, and (vi) failing to maintain accurate and

lawful timekeeping records for both the Trainee Class and FDM Consultant Class.

       4.      Plaintiffs seek relief for the Classes pursuant to the applicable provisions of the

New York Labor Law (“NYLL”) and Collectives under the Fair Labor Standards Act (“FLSA”),

to remedy the Defendant’s failure to pay all wages due and for recordkeeping failures, in

addition to injunctive relief and declaratory relief.

                                                 PARTIES

       5.      Individual and representative Plaintiff Grace Park resides in New Jersey. She was

previously employed by Defendant between August 2014 and October 2015. Plaintiff Park was

hired as a Trainee on or about August 2014 and worked as a Trainee through on or about October

2014. Park was engaged by FDM for her training pursuant to a Training Agreement signed on or

about her first day of employment. After completing training, Plaintiff Park was placed with one

of FDM’s institutional clients and was than engaged with FDM pursuant to an Employment

Agreement signed by Plaintiff and Defendant. In the Employment Agreement, the parties agreed

to the jurisdiction of the New York courts for determining any controversy relating to the

Employment Agreements, and that substantive New York law would govern.

       6.      Defendant FDM Group, Inc. is a Delaware corporation registered to conduct

business in New York, and maintaining corporate headquarters at 14 Wall Street, New York,

NY, 10005. Defendant maintains US-based offices in New York, New Jersey, Connecticut,

Tennessee, Texas, and Illinois.




                                                   4
      Case 1:16-cv-01520-LTS-SN Document 106 Filed 05/09/19 Page 5 of 45




                                      JURISDICTION AND VENUE

       7.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1337

and supplemental jurisdiction over Plaintiffs’ state law claims pursuant to 28 U.S.C. § 1367. The

Court also has jurisdiction over Plaintiffs’ state law claims pursuant to 28 U.S.C. § 1332.

       8.      In addition, the Court has jurisdiction over Plaintiffs’ claims under the FLSA

pursuant to 29 U.S.C. § 207 et seq.

       9.      This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C.

§§ 2201 and 2202.

       10.     Venue is proper in the United States District Court, Southern District of New

York pursuant to 28 U.S.C. § 1391 because wage violations giving rise to Plaintiffs’ claims

occurred in this District and because the Plaintiffs and Defendant consented to the forum in

writing.

       11.     Defendant is subject to personal jurisdiction in New York.

                              COLLECTIVE ACTION ALLEGATIONS

       12.     Plaintiffs bring FSLA claims on behalf of themselves and other employees

similarly situated as authorized under 29 U.S.C. § 216(b). The employees similarly situated are:


       Collective Classes: A1. Trainee Minimum Wage Class: All persons who were
                           employed by Defendant at any time from February 26, 2010
                           through September 2015 and who participated in FDM’s US-based
                           training program for FDM Consultants known as the FDM Training
                           Academy and who were subject to FDM’s uniform policy of
                           denying federal minimum wage compensation to Trainees for the
                           entire duration of the training period.

                             B1. Consultant Overtime Class: All persons who were employed
                             by Defendant at any time from February 26, 2010 through the date
                             this Court grants preliminary certification as “FDM Consultants”
                             and who signed an Employment Contract with a template
                             Termination Fee triggered in the event of early resignation, were


                                                 5
      Case 1:16-cv-01520-LTS-SN Document 106 Filed 05/09/19 Page 6 of 45




                            paid a conditional bonus in the form of basic and daily bonus pay
                            and not a predetermined and guaranteed salary of at least $455 per
                            week or an hourly rate of not less than $27.63 per hour for each
                            hour worked, and who were denied lawful overtime compensation
                            pursuant to Defendant’s uniform “no overtime, period” policies.

                             B2. Consultant Minimum Wage Class: All persons who were
                             employed by Defendant at any time from February 26, 2010
                             through the date this Court grants preliminary certification as
                             “FDM Consultants”, who signed an Employment Contract with a
                             template Termination Fee in the event of early resignation, and
                             who were not paid lawful federal minimum wages during at least
                             one week in their employment after they resigned their
                             employment with FDM and Defendant enforced the Termination
                             Fee set forth in the Training Agreement, Employment Contract and
                             FDM Handbook.

       13.    Defendant employed Plaintiff, the Lead Plaintiffs and the Collectives during the

Collective Period.

       14.    Named Plaintiff Park and the Lead Plaintiffs were required to abide by the terms

of the FDM Handbook. The FDM Handbook, by its own terms, applies to all FDM Trainees and

FDM Consultants.

       15.    Further, Named Plaintiff Park and the Lead Plaintiffs were required to agree to the

terms of both a Training Agreement and an Employment Agreement as a condition of their

employment with FDM.

       16.    All Trainees are subject to the same form Training Agreements and all FDM

Consultants are subject to the same form Employment Agreements.

       17.    According to the FDM Handbook, an FDM Consultant is defined as “An

Employee who has been through the FDM Academy training program and has been engaged at a

client site to work on behalf of FDM Group.”

       18.    According to the FDM Handbook, a Trainee is defined as “An individual who is

engaged by FDM on a FDM Training Agreement.”


                                               6
         Case 1:16-cv-01520-LTS-SN Document 106 Filed 05/09/19 Page 7 of 45




Minimum Wage Claims2

          19.     On information and belief, Defendant has employed more than 300 Trainees

and/or FDM Consultants during the Collective Period through its US-based office and client

sites.

          20.     FDM’s main business activities involve recruiting, training and placing their own

FDM Consultants with institutional clients (many in the financial and pharmaceutical industries)

across a range of technical and business disciplines including Development, Testing, Project

Management Office, Data and Operational Analysis, Business Analysis, Business Intelligence,

and Production Support called “streams”.

          21.     Named Plaintiff Park applied to FDM through a third-party website that contained

a job placement ad regarding the FDM Training and Consultant position in one singular posting.

          22.     Named Plaintiff Park was then selected and interviewed over the phone, during

which an FDM representative asked her questions about her resume and discussed her potential

career with FDM.

          23.     After a successful telephone interview, Named Plaintiff Park was invited for an

in-person assessment at FDM’s offices in New York City.

          24.     During the in-person assessment, Named Plaintiff Park participated in a group

interview session. She was asked, along with interviewees, to complete different tasks and

exercises to assess whether she was suitable for a position with FDM.

          25.     As is customary before hiring an employee, FDM required that Named Plaintiff

Park sign and date a form authorizing FDM to conduct a background check prior to being hired.




2
          See FN 1, supra.

                                                  7
      Case 1:16-cv-01520-LTS-SN Document 106 Filed 05/09/19 Page 8 of 45




        26.     After she had completed each of these steps, FDM informed Named Plaintiff Park

that she had been selected for a position and hired by FDM. Specifically, she received an email

from FDM’s Head of Recruitment “Welcoming [her] to FDM.” The email told Named Plaintiff

Park when and where to show up for her first day of work.

        27.     As a condition of accepting the position, Named Plaintiff Park was required to

attend an eight (8) to sixteen (16) week training period before being placed with any of FDM’s

institutional clients.

        28.     Upon information and belief, all Trainees went through the same or similar hiring

process.

        29.     When Plaintiffs arrived on their first day, they then received a contract that

outlined the terms and conditions of the training (the “Training Agreement”).

        30.     The Training Agreement stated that after two weeks they were obligated to

complete the training, seek placement at an FDM client, and continue working for FDM for a

period of 2 years or face financial penalties. According to the Training Agreement, the financial

penalty of $30,000 was assessed whether a Trainee left FDM’s employ in the 3rd week of

training or if they left FDM’s employ 9 months into their two-year contract as an FDM

Consultant.

        31.     Named Plaintiff Park was required to return with a signed copy of the Training

Agreement the following day to continue the training.

        32.     FDM’s Trainees could not choose to be placed with FDM’s clients without

completing their training, regardless of whether they were already proficient in the given subject

matter through prior courses and/or undergraduate degrees in relevant areas; however, FDM

could choose to place FDM Trainees prior to their completion of the training.



                                                  8
      Case 1:16-cv-01520-LTS-SN Document 106 Filed 05/09/19 Page 9 of 45




       33.         Training was conducted for eight (8) hours, Monday through Friday, with

schedules of either 8:30am to 4:30 pm or 9:00am to 5:00pm and participation in the training was

a pre-condition for placement on a client site.

       34.      According to FDM’s Code of Conduct, Schedule 1 to the Training Agreement,

Plaintiffs and all other FDM Trainees are required to, among other things:

                 i.    Abide by FDM’s rules and regulations;
                ii.    Dress in accordance with FDM’s dress code;
              iii.     Check, read and act upon email regularly;
               iv.     Attend the training center for full-time training;
                v.     Attend training center between 9:00am and 5:30pm (Monday-Friday);
               vi.     Maintain an updated resume;
              vii.     Notify FDM of any medications taken; and
             viii.     Seek medical treatment when necessary and obtain medical certifications if
                       absent for longer than 7 consecutive days.

       35.      As a Trainee, Plaintiffs learned about FDM’s culture, policies, procedures,

practices and were required to pass examinations, attend scheduled classes and participate in

training events.

       36.      Immediately upon hiring the Trainees, FDM begins marketing Trainee’s resumes

to FDM’s clients, which is why they were required to maintain updated resumes. For example,

upon information and belief, FDM showed Named Plaintiff Park’s resume to Bank of America,

an FDM client, before she formally finished her training.

       37.         In fact, Named Plaintiff Park interviewed with Bank of America before

completing the training period.

       38.      Additionally, Named Plaintiff Park is aware, from direct conversations with

another FDM Consultant who went through the Development stream and was placed with UBS,

that FDM did not even require him to complete his training because FDM had showed UBS his

resume and UBS selected him for placement.



                                                  9
     Case 1:16-cv-01520-LTS-SN Document 106 Filed 05/09/19 Page 10 of 45




       39.     Despite not completing his training, this FDM Consultant has informed Named

Plaintiff Park that he is subject to the same contract provisions that she was. Specifically, he is

subject to the same $30,000 Termination Fee.

       40.     Named Plaintiff Park personally witnessed other individuals placed at a client site

before their training ended. According to FDM’s website, the Training Period “consists of

foundation training followed by a specialized training stream, where trainees will learn the skills

required to become an FDM Consultant.”

       41.     Despite its name, “FDM Academy” is not an academic or vocational school.

Instead, the post-employment training functions as a marketing tool for FDM, in which Trainees

are instructed in how to become FDM-approved consultants.

       42.     FDM conducts the training in order to market Trainees to their clients, and

Trainees are trained to perform their jobs according to FDM’s specifications.

       43.     The training lasts between two and six months depending on the stream.

       44.     The specific and singular purpose of the training, regardless of stream placement,

is to train Plaintiffs on how to perform the functions of their jobs for Defendant’s institutional

clients and ensure successful placements, which is necessary for Defendant to generate billable

revenue.

       45.     The costs associated with the training are a business expense that Defendant

incurs in order to provide and maintain a “pool” of Consultants for FDM’s clients to choose from

and to ensure that FDM’s clients are satisfied with the services provided such that they continue

to pay to utilize FDM’s consultancy services.




                                                 10
     Case 1:16-cv-01520-LTS-SN Document 106 Filed 05/09/19 Page 11 of 45




          46.   Named Plaintiff Park’s participation in FDM’s training program did not provide

her with any significant benefits that are recognized within the broader marketplace beyond what

any other normal job experience might provide.

          47.   Named Plaintiff Park’s current employer does not recognize the training she

received at FDM as distinguishing her in any meaningful way from other candidates.

          48.   As such, Plaintiffs were not the primary beneficiary of the training.

          49.   Upon information and belief, FDM primarily benefits from the training because

the training program allows FDM to obtain and seek more lucrative placements of its FDM

Consultants.

          50.   Upon information and belief, FDM’s training program is a crucial element of its

business model because it allows FDM to market its consultants at a higher rate based on

“training.”

          51.   Prior to approximately September 2015, FDM did not pay Trainees any wages for

the hours worked during the training period. Upon information and belief, FDM began paying

Trainees the minimum wage for all hours worked during the training period.

          52.   Upon information and belief, prior to September 2015, FDM’s US Staff

Handbook and promotional materials stated that Trainees were unpaid during their training

period.

          53.   FDM was Plaintiffs “employer”, as defined by the FLSA, during the training

period because, as set herein, the economic reality was that FDM possessed the power to control

the Plaintiffs during the training period.




                                                 11
     Case 1:16-cv-01520-LTS-SN Document 106 Filed 05/09/19 Page 12 of 45




       54.     Specifically, FDM had the power to hire and fire Trainees at any time. A Trainee

could not simply enroll in “FDM Academy.” Instead, they were vetted by a typical interview

process, similar to any other comparable employment position.

       55.     Similarly, FDM could discontinue a Trainee’s training at any time if the Trainee’s

performance was unsatisfactory.

       56.     However, after a two-week probationary period, Trainees could not simply

discontinue training without incurring significant monetary penalties.

       57.     Trainees were contractually obligated to complete their training and accept a two-

year placement with an FDM client upon completion of their training or upon FDM’s request.

       58.     FDM supervised and controlled the Trainees’ work schedules as well as the

conditions of their employment, including determining the payment Trainees received (i.e., no

payment at all).

       59.     Upon information and belief, FDM maintained records of all Trainees, including

attendance and performance.

       60.     Plaintiffs also used FDM’s premises and equipment and during the training period

worked exclusively or predominately for FDM because the training was Monday through Friday

from approximately 9am to 5 pm, leaving little time or possibility for employment elsewhere.

       61.     Indeed, Plaintiffs regarded the commencement of their training as the beginning

of their employment with FDM, and they signed agreements committing them to continued

employment with FDM after their training ended.

       62.     Named Plaintiff, the Lead Plaintiffs, and the putative Trainee Collective and

Trainee Class Members trained at Defendant’s Wall Street office in New York City.




                                               12
     Case 1:16-cv-01520-LTS-SN Document 106 Filed 05/09/19 Page 13 of 45




       63.     Named Plaintiff Park trained for two months and did not receive any

compensation for her training.

       64.     Upon information and belief, no Trainees were paid prior to September 2015, all

of whom were recruited for placement as FDM Consultants at the conclusion of their training.

       65.     During Named Plaintiff Park’s training period she participated in classroom and

practical skill development training for the purpose of placement with an FDM client, as did all

of the other members of her stream who trained at the same time.

       66.     Upon information and belief, putative Trainee Collective and Class Members all

participated in similar practical skill development and training, regardless of stream.

       67.     Named Plaintiff received training for approximately eight hours per day, Monday

through Friday, while she was training as did all other members of her stream who trained with

her, sometimes longer.

       68.     Upon information and belief, all other Trainees, regardless of stream, received

training for approximately eight hours per day, Monday through Friday.

       69.     Named Plaintiff and the putative members of the Trainee Collective were

improperly classified as non-employees during their training period and not paid any wages.

       70.     Plaintiffs were “employees” during their training period and not “trainees” as

those terms are defined by the FLSA and DOL regulations.

       71.     Plaintiff and the Trainee Minimum Wage Collective were deprived of lawful

minimum wage compensation during the training period.

Overtime Violations




                                                 13
     Case 1:16-cv-01520-LTS-SN Document 106 Filed 05/09/19 Page 14 of 45




       72.    Only after completing the training period, and being placed at client sites for their

two-year commitment, does an FDM Consultant begin to receive compensation in the form of

conditional basic pay and the daily bonus pay.

       73.    Following training, Plaintiff Park was placed as an FDM Consultant at an FDM

Client in or around Delaware for her two-year placement term.

       74.    Following training, Lead Plaintiff Quiroz was placed as an FDM Consultant an

FDM Client in or around New York for his two-year placement term.

       75.    Following training, Lead Plaintiff Shirvani was placed as an FDM Consultant an

FDM Client in or around New York for his two-year placement term.

       76.    Following training, Lead Plaintiff Bell was placed as an FDM Consultant at an

FDM Client in or around New Jersey for his two-year placement term.

       77.    Following training, Lead Plaintiff Caponi was placed as an FDM Consultant at an

FDM Client in or around Florida for his two-year placement term.

       78.    Following training, Lead Plaintiff Javed was placed as an FDM Consultant at an

FDM Client for her two-year placement term.

       79.    Following training, Lead Plaintiff Alvarez was placed as an FDM Consultant at

an FDM Client in or around Florida for his two-year placement term.

       80.    Following training, Lead Plaintiff Herlihy was placed as an FDM Consultant at an

FDM Client in or around Washington D.C. for his two-year placement term.

       81.    Following training, Lead Plaintiff Lin was placed as an FDM Consultant at an

FDM Client in or around New York for his two-year placement term.

       82.    Following training, Lead Plaintiff Suarez was placed as an FDM Consultant at an

FDM Client in or around New York for his two-year placement term.



                                                 14
     Case 1:16-cv-01520-LTS-SN Document 106 Filed 05/09/19 Page 15 of 45




       83.     Following training, Lead Plaintiff Borges was placed as an FDM Consultant at an

FDM Client in or around New York for his two-year placement term.

       84.     Following training, Lead Plaintiff Ausaw was placed as an FDM Consultant at an

FDM Client in or around New York for his two-year placement term.

       85.     Following training, Lead Plaintiff Coupet was placed as an FDM Consultant at an

FDM Client in or around New York for his two-year placement term.

       86.     Following training, Lead Plaintiff Strimas was placed as an FDM Consultant at an

FDM Client in or around New York for his two-year placement term.

       87.     After completing the training period, all FDM Consultants were and are classified

as W2 employees of FDM.

       88.     According to the FDM Handbook, standard Employment Agreement, and

Mountie Schedule, all FDM Consultants were compensated for normal hours of work of 40

hours per week.

       89.     More specifically, according to standard placement letters and the FDM

Handbook, “unless FDM is able to agree [to] [SIC] an additional fee with the client [FDM

Consultants] will not receive any additional payments for hours worked beyond the standard

hours on any day. . . this includes occasions where the client specifically requests that you

remain at work later to carry out further work.” [emphasis added].

       90.     Despite this, Plaintiffs and the Collective and Class Members regularly worked

over 40 hours per week.

       91.     Named Plaintiff Park’s regular schedule was Monday through Friday, 9am to 6pm

with a 1-hour unpaid lunch break, totaling 40 hours a week. Named Plaintiff regularly worked

(albeit an occasional sick day and/or vacation day) her regular 5 day a week schedule.



                                                 15
     Case 1:16-cv-01520-LTS-SN Document 106 Filed 05/09/19 Page 16 of 45




       92.      Named Plaintiff Park’s regular schedule was later confirmed, after she had been

working at her placement site for nearly year, in a “Mountie Schedule” which was emailed to her

by Shaundrea Snell, FDM’s Financial Account Manager on or about October 1, 2015. The

Mountie Schedule was sent “[a]s part of the ongoing support FDM provides…new and existing

consultants.”

       93.      The Mountie Schedule was “a reference document” with details about Named

Plaintiff Park’s placement, including “minimum hours per day [and] days per week.”

       94.      According to the Mountie Schedule Named Plaintiff Park’s standard hours were:

8 hours per day and 5 days per week – which Named Plaintiff worked at a minimum (albeit a

sick day or vacation day here or there).

       95.      The Mountie Schedule further stated, “[u]nless FDM is able to agree [to] an

additional fee with the client you will not receive any additional payments for hours worked

beyond the standard hours on any day. This includes occasions where the client specifically

requests that you remain at work later to carry out further work.”

       96.      The same policy outlined in the Mountie Schedule is outlined in the FDM

Handbook.

       97.      Both policies commit FDM to a refusal to pay overtime for hours worked over 40.

       98.      The email with the Mountie Schedule attached was sent to Named Plaintiff Park

nearly 8 months after she had complained to her Account Manager, Pippa Susskind about

working overtime beginning on or about December 2014 – only two months into her placement,

which began on or about October 20, 2014.




                                                16
     Case 1:16-cv-01520-LTS-SN Document 106 Filed 05/09/19 Page 17 of 45




       99.    Specifically, on or about December 2014 Named Plaintiff Park began working

approximately 10 to 20 hours of overtime a week. This continued for most weeks until she left

FDM’s employ on or around October 2015.

       100.   During the above-mentioned time period, Named Plaintiff Park was regularly

working through her 1-hour unpaid lunch break resulting in approximately 3-5 hours of overtime

worked per week.

       101.   Additionally, during the above-mentioned time period, Named Plaintiff Park

frequently arrived at work at approximately 8:30 a.m. five days a week. Named Plaintiff begin

working immediately upon her arrival at work.

       102.   Moreover, during the above-mentioned time period, Named Plaintiff Park left

work at approximately 6:45-7:15pm Monday through Thursday and at approximately 5pm on

Fridays.

       103.   Arriving at work early and leaving work late resulted in Named Plaintiff Park

working an additional 5-7 hours of overtime each week during the above-mentioned time period.

       104.   Finally, during the above-mentioned time period, Named Plaintiff Park also

worked from home. Occasionally she would have to work when she got home during the

workweek and quite frequently she was also working from home on weekends. This resulted in

approximately 2 to 10 hours of overtime most weeks during the above-mentioned time period.

       105.   In total, Named Plaintiff Park worked approximately 10-20 overtime hours per

week from in or around December 2014 until the termination of her employment with FDM in or

around October 2015.

       106.   Named Plaintiff Park explicitly complained about working these overtime hours

without pay in an email to her account manager Pippa Susskind in which she states that she



                                                17
     Case 1:16-cv-01520-LTS-SN Document 106 Filed 05/09/19 Page 18 of 45




arrives at work “by 8:30am” and gets out “around 6:45-7:15pm” four out of five days a week.

Named Plaintiff further stated that she “quite frequently” had to work on weekends and that she

was not “able to even have a one hour lunch break (which [she was] not even paid for).

       107.    While at work, from 8:30 a.m. until 6:45-7:15 p.m. Monday through Thursday

and from 8:30 a.m. until 5 p.m. on Fridays, Named Plaintiff Park was working the entire time,

except for the rare occasions when she could take a lunch break (albeit almost never the full one-

hour break allotted).

       108.    Nonetheless, Named Plaintiff Park was informed that unless her placement

manager approved overtime pay, she was not eligible for overtime pay.

       109.    Upon information and belief, all other Plaintiffs and Collective and Class

Members were similarly required to work beyond their standard 40-hour workweek without any

overtime compensation.

FDM Consultants Are Not Paid A Salary Free And Clear

       110.    According to the Handbook and standard Employment Agreement, all FDM

Consultants were paid according to a hybrid compensation structure which included conditional

bonus compensation known as “basic pay” and a daily pay.

       111.    Plaintiffs were paid a daily “bonus” if they worked a full 8-hour day and half that

amount if they worked at least 4 hours but less than the full 8-hours. If Plaintiffs worked less

than 4-hours, took vacation day, or a sick day, they would not be paid their daily bonus at all.

       112.    According to Schedule 1 to the Employment Agreement, during their first year of

employment Plaintiffs were paid a conditional “basic pay” of $23,000 per annum plus a daily

bonus, which was $88.00 per full-day if they worked “8 hours or more” and $44.00 per half-day

if they worked “4 to <8 hours”.



                                                18
       Case 1:16-cv-01520-LTS-SN Document 106 Filed 05/09/19 Page 19 of 45




          113.   According to Schedule 1 to the Employment Agreement, during their second year

of employment3 Plaintiffs were paid a conditional “basic pay” of $25,000 per annum plus the

daily bonus, which was $104.00 per full day if they worked “8 hours or more” and $52.00 per

half day if they worked “4 to <8 hours”.

          114.   The daily bonus was not paid in hourly increments, and no part of FDM

Consultants’ compensation was based on an hourly rate.

          115.   For Named Plaintiff Park’s first year of employment, pursuant to the terms of the

Employment Agreement she signed with Defendant, she was paid $1,916.67 per month in basic

pay.

          116.   Upon information and belief, all FDM Consultants were compensated in their first

and second years of their contract at the same basic pay and daily bonus rates.

          117.   Plaintiffs basic compensation during their first year of employment with FDM,

pursuant to the uniform Employment Agreement for all FDM Consultants, was below the

baseline required by the salary basis test under the FLSA ($23,660 annual salary, free and clear)

and the NYLL ($35,1004 annual salary, free and clear).

          118.   Plaintiffs basic compensation during their second year of employment with FDM,

pursuant to the uniform Employment Agreement for all FDM Consultants, was below the

baseline required by the salary basis test under the NYLL ($35,1005 annual salary, free and

clear).




3
         Named Plaintiff Park did not work for Defendant during what would have been her second year of
employment; however, pursuant to her contract she would have been paid according to the same pay structure and at
the same rates as the Lead Plaintiffs who did work into their second year of employment.
4
         The threshold requirements for the salary basis test under the NYLL increased to $42,900 annually on and
after December 31, 2016 and $50,700 on and after December 31, 2017.
5
         The threshold requirements for the salary basis test under the NYLL increased to $42,900 annually on and
after December 31, 2016 and $50,700 on and after December 31, 2017.

                                                       19
     Case 1:16-cv-01520-LTS-SN Document 106 Filed 05/09/19 Page 20 of 45




       119.     Plaintiffs basic compensation failed the salary basis test under the FLSA and

NYLL for another reason – no portion of their compensation was paid free and clear.

       120.     Both the daily bonus and the basic pay components of FDM Consultants’

compensation were subject to fluctuation based on the quality or quantity of the Consultant’s

work, or for other reasons, including longevity milestones, availability of work, part-day

absences, and disciplinary deductions.

       121.     For instance, according to FDM policy uniformly applicable to Plaintiffs and the

putative Collective and Class, FDM Consultants would not be paid their daily bonus if they

failed to forward a copy of their timesheets approved by the client in a timely manner. Further,

according to uniform FDM policy, in the event a client failed to approve a timesheet due to

performance, conduct or absence issues, then the daily bonus would not be paid.

       122.     In addition, according to the standard Employment Agreement, standard Training

Agreement and FDM Handbook, if an FDM Consultant does not complete the minimum two-

year commitment, the FDM Consultant must pay a Termination Fee of $30,000 if the Consultant

leaves employment within the first year, and $20,000 in the event the Consultant leaves

employment in the second year. The FDM Consultant must also pay interest and FDM’s

attorneys’ fees if FDM enforces the Termination Fee provision in court.

       123.     In essence, the Termination Fee is a retention program, whereby FDM agrees to

pay an FDM Consultants basic pay and daily pay and forgo offsetting the training fees (i.e. the

purported approximate cost of the training), but only if they work for FDM as Consultants for a

minimum of two years.

       124.     The basic pay and daily pay paid to FDM Consultants is not a bona fide loan or

cash advance.



                                                20
     Case 1:16-cv-01520-LTS-SN Document 106 Filed 05/09/19 Page 21 of 45




       125.    Instead, basic pay and daily pay is a “conditional bonus” subject to recoupment,

which was not paid free and clear.

       126.    There was no absolute obligation for FDM Consultants to repay, as required with

a bona fide loan.

       127.    The policy of deductions from final paychecks, whether by separate transaction or

direct deduction, if an FDM Consultant failed to remain employed for the two-year time period,

violates the salary basis test of the FLSA and NYLL.

       128.    Moreover, this uniform policy creates a substantial likelihood of impermissible

deductions across the board, for all FDM Consultants, even though not all FDM Consultants

would necessarily end up repaying the termination fee.

       129.    Thus, the FDM Consultants, because of a uniform policy, would not qualify for

exempt status irrespective of whether deductions are actually taken, or if taken, reduce their

compensation below the minimum salary basis threshold required under the regulations to meet

the salary basis test. See Opinion Letter Fair Labor Standards Act (FLSA), 2001 WL 1558760

(finding that similar repayments were not bona fide loans that could be deducted from pay and

that such policy, even if the amount was not actually repaid, violated the salary basis test of the

FLSA exemptions.)

       130.    According to the FDM Academy Course Description, appended to the Training

Agreement, the cost of each training course is set at $75 per hour for each module started, up to a

maximum of $30,000. The Java Training and the Dot Net Training totaled 680 hours, or

$51,000; the Application Support Training and PMO Training totaled 400 hours, or $30,000; and

the Financial Data Analysis Training totaled 240 hours, or $18,000.




                                                 21
     Case 1:16-cv-01520-LTS-SN Document 106 Filed 05/09/19 Page 22 of 45




        131.    Regardless of the actual costs of the training or the actual hours of training

completed, the standard Employment Agreement and FDM Handbook state that the Termination

Fee is $30,000, which purported to approximate the cost of training, despite the lack of any

objective data provided to FDM Consultants on the actual costs of training.

        132.    As such, Named Plaintiff Park’s Termination Fee was $30,000 if she left her

employment with FDM within the first year, and $20,000 if she left her employment with FDM

in the second year.

        133.    The standard Training Agreement, Employment Agreement and FDM Handbook

commits an FDM Consultant to two years of employment with FDM in acknowledgment of the

fact that “the Company has incurred significant costs in training for which there has been no

charge to the Employee.” If an FDM Consultant remains with FDM for more than two years,

they are not obligated to pay the Termination Fee.

        134.    FDM Consultants who complete the 2-year requirement are not attributed any

taxable loan forgiveness income when the termination fee obligation is then waived.

        135.    Since the repayment obligation is waived under certain circumstance (i.e.

completion of 2 years of employment as a Consultant) and no taxable loan forgiveness income is

attributable to an FDM Consultant for waiver of the termination fee obligation, or partial waiver,

the amount of the termination fee obligation is and was never a bona fide loan under DOL

Opinion Letters.

        136.    The training was merely a business expense for FDM because and was not

primarily for Plaintiffs benefit.

        137.    The Termination Fee obligation that certain FDM Consultants actually repaid was

an illegal deduction, whether by direct deduction or deduction by sperate transaction, of their



                                                 22
      Case 1:16-cv-01520-LTS-SN Document 106 Filed 05/09/19 Page 23 of 45




earned compensation (both the basic pay and daily bonus components), which they were required

to pay in the event they resigned their employment before the end of their two-year commitment

in order to repay training costs.

        138.     The Termination Fee did not fix an amount bearing a reasonable relationship to

the anticipated loss suffered by FDM; in fact, according to the terms of the Training Agreement,

the first year penalty could be assessed at any point during a Consultant’s first year in the event

of early departure, and the second year penalty could be assessed at any point during the second

year, meaning that the purported productivity-related gain offset against the specific first and

second year penalties was widely variable while the penalty remained fixed.

        139.     As authorized in Section 4.3 of the standard Employment Agreement, unless the

FDM Consultant pays the fee by their last day of employment, FDM deducts from their final

wages (basic pay, accrued daily bonus compensation and holiday pay) in order to “partially settle

liability”. It is the regular practice of FDM to insist on payment of the Termination Fee before

the Consultant’s final day of employment. If any balance remains following offset against

compensation, FDM Consultants are then responsible for the payment of the balance of the

Termination Fee by separate transaction from their earned basic and daily pay.

        140.     Basic pay and daily bonus pay, which can be recouped by Defendant based on an

FDM Consultants’ failure to maintain employment with Defendant beyond two years, amounts

to a conditional bonus and not a salary under DOL Opinion Letters.6

        141.     Under the FLSA, recouping conditional bonuses results in employees not

receiving their predetermined wages or salaries when due on a “guaranteed” basis or “free and

clear” and produces impermissible reductions in wage or salary compensation because of the


        6
           Aside from violating the FSLA’s “salary basis” requirements under relevant exemptions, the Termination
Fee is also an unenforceable penalty according to New York State precedent on the subject.

                                                       23
     Case 1:16-cv-01520-LTS-SN Document 106 Filed 05/09/19 Page 24 of 45




quality or quantity of the work performed under the terms of the employer’s policies, contrary to

29 C.F.R. § 541.602(a).

       142.    Further, the Termination Fee and other deductions cannot lawfully be credited

against minimum wage or overtime wages under the FLSA because as set forth above, the

Termination Fee is an unlawful “kickback” pursuant to 29 C.F.R. § 531.35. These deductions

are separately illegal under the NYLL to the extent they reduce any form of compensation,

including “gap time” wages.

       143.    Named Plaintiff Park resigned shortly before the start of her second year. FDM

agreed to deem her resignation as having taken place in her second year for the sake of

determining the amount of her Termination Fee, and she was allowed to pay a Termination Fee

of $20,000 instead of $30,000.

       144.    When Named Plaintiff Park explained that she did not have that kind of money,

FDM’s legal counsel inappropriately suggested she ask her parents for help.

       145.    Named Plaintiff Park than asked if FDM would be willing to reduce the

Termination Fee or agree to a payment plan; however, FDM refused both requests multiple

times. FDM’s General Counsel told Named Plaintiff Park that they would not be able to offer a

discount or a payment plan until they knew her future work situation, which Named Plaintiff

Park was unwilling to disclose.

       146.    As such, on or about October 9, 2015 Named Plaintiff Park wired FDM the full

$20,000 Termination Fee.

       147.    In fact, Named Plaintiff Park had to take out a cash advance, with an extremely

high interest rate, in order to pay the $20,000 Termination Fee. Named Plaintiff Park




                                               24
       Case 1:16-cv-01520-LTS-SN Document 106 Filed 05/09/19 Page 25 of 45




specifically needed to use her last paycheck from FDM in order to secure and arrange payment

of the $20,000 amount.

        148.     Named Plaintiff Park did not receive her last paycheck until on or about October

31, 2015, which was used to make payment on the cash advance she took out to pay the

Termination Fee.

        149.     To date Named Plaintiff Park has paid well over $20,000 since she has had to pay

both the interest and principal on the cash advance she took out to pay FDM the Termination

Fee.

        150.     Named Plaintiff Park is aware of at least two other FDM Consultants employed

with FDM during the Collective Period who have resigned and paid the Termination Fee. Upon

information and belief, FDM enforces the Termination Fee provision of the Training Agreement

and Employment Agreement in every instance of separation before the conclusion of the two-

year commitment.7

        151.     Plaintiffs and the Putative Collective and Class Members were also not paid

hourly compensation fixed at a rate of no less than $27.63 per hour since no portion of their

compensation was paid on at a fixed hourly basis. Plaintiffs’ daily bonus was not paid on an


        7
            While Plaintiffs’ proposed “Consultant Minimum Wage and Consultant Overtime Collectives and Classes
are presently defined based on “salary-basis” failures, Plaintiffs intends to conduct class-related discovery on the
duties of collective and class members and determine if common questions of fact exist sufficient to pursue class
certification based on common duties as well. According to the “New York Pay Notice” provided to Plaintiff and
all members of the putative Collective Classes and Classes, Plaintiff and all other FDM Consultants were classified
as exempt from overtime pay “under the FLSA {SIC} for salaried professionals.” No exemption to the overtime pay
requirements exists for “salaried professionals” under the FLSA which would apply to Plaintiffs and the putative
class. Notably, under the Opinion Letters issued by the New York State Department of Labor, a “Database Analyst”
in the financial industry performing similar duties as Plaintiff was deemed to be a nonexempt employee subject to
the FLSA. According to the reasoning of the Opinion Letter, if an employee's work is “highly dependent upon, or
facilitated by the use of computers and computer software programs,” the employee would not fall within the
exemption. Upon information and belief, most of the IT-related positions which FDM Consultants assumed
following training would fall within this category of nonexempt employment based on non-exempt duties
performed.



                                                        25
     Case 1:16-cv-01520-LTS-SN Document 106 Filed 05/09/19 Page 26 of 45




hourly basis, was not predetermined, and was also subject to reduction by the aforementioned

policies.

        152.   By enforcing the Termination Fee provision in the Training Agreement and

Employment Agreement and requiring FDM Consultants to repay the training costs through

reimbursement, Defendant subjected Plaintiffs to an actual practice and clear policy of improper

reductions to their basic pay and daily bonus pay demonstrating that Defendant never intended to

pay them a bona fide salary as required by the salary-basis test.

        153.   Further, since Named Plaintiff Park was required to unlawfully kickback $20,000

of her conditional monthly base pay and daily bonuses, she and other members of the Consultant

Minimum Wage Class and Collective suffered minimum wage and “gap time” damages given

the fact that the kickbacks meant her pay was conditional and reduced her monthly base pay and

daily bonus pay below the minimum wage and/or “gap time” wages.

        154.   Defendant’s conduct, as set forth in this Complaint, was willful and in bad faith,

and has caused significant damages to Plaintiffs and the Collectives.

        155.   Further, Defendant failed to conspicuously post notice in the workplace advising

Plaintiffs of their statutorily-protected right to minimum wage and overtime compensation.

        156.   Defendant is liable under the FLSA for failing to properly compensate Plaintiffs

and the Collectives, and as such, notice should be sent to the Collectives. There are numerous

similarly situated current and former employees of Defendant who were subject to the

aforementioned policy in violation of the FLSA and who would benefit from the issuance of a

Court supervised notice of the present lawsuit and the opportunity to join in the present lawsuit.

Those similarly situated employees are known to the Defendant and are readily identifiable

through Defendant’s records.



                                                26
     Case 1:16-cv-01520-LTS-SN Document 106 Filed 05/09/19 Page 27 of 45




                                       CLASS ALLEGATIONS

       157.     Plaintiffs bring this action as a class action pursuant to Rule 23 of the Federal

Rules of Civil Procedure on behalf of the following defined class:

       Proposed Classes:      A1. NYLL Trainee Minimum Wage Class: All persons who were
                              employed by Defendant at any time from February 26, 2010
                              through the date this Court grants preliminary certification as
                              “FDM Trainees”, who agreed to NY choice of law and forum
                              selection clauses, and who participated in FDM’s US-based
                              training program for FDM Consultants known as the FDM
                              Training Academy and who were subject to FDM’s uniform policy
                              of denying state minimum wage compensation to Trainees for the
                              entire training period.

                             B1. NYLL Consultant Overtime Class: All persons who were
                             employed by Defendant at any time from February 26, 2010
                             through the date this Court grants preliminary certification as “FDM
                             Consultants”, having agreed to NY choice of law and forum
                             selection clauses, and who signed an Employment Contract with a
                             template Termination Fee triggered in the event of early
                             resignation, were paid a conditional bonus in the form of basic and
                             daily bonus pay and not a predetermined and guaranteed salary of at
                             least $543.75 per week prior to December 31, 2015, $600.00 per
                             week on or after December 31, 2013, $656.25 per week on or after
                             December 31, 2014, $675.00 per week on or after December 31,
                             2015, $825 per week on or after December 31, 2016, $975 per week
                             on or after December 31, 2017 or an hourly rate of not less than
                             $27.63 per hour for each hour worked, and who were denied lawful
                             overtime compensation pursuant to Defendant’s uniform “no
                             overtime, period” policies.


                              B2. NYLL Consultant Gap Time Class All persons who were
                              employed by Defendant at any time from February 26, 2010
                              through the date this Court grants preliminary certification as
                              “FDM Consultants”, having agreed to NY choice of law and forum
                              selection clauses, and who signed an Employment Contract with a
                              template Termination Fee in the event of early resignation, and
                              who were not paid lawful gap time wages during at least one week
                              in their employment since, when they resigned their employment
                              with FDM, Defendant enforced the Termination Fee set forth in
                              the Training Agreement, Employment Contract and FDM
                              Handbook.



                                                27
     Case 1:16-cv-01520-LTS-SN Document 106 Filed 05/09/19 Page 28 of 45




                               B3. NYLL Consultant Minimum Wage Class: All persons who
                               were employed by Defendant at any time from February 26, 2010
                               through the date this Court grants preliminary certification as
                               “FDM Consultants”, having agreed to NY choice of law and forum
                               selection clauses, and who signed an Employment Contract with a
                               template Termination Fee in the event of early resignation, and
                               who were not paid lawful federal minimum wages during at least
                               one week in their employment and a predetermined and guaranteed
                               salary “free and clear” of deductions since, when they resigned
                               their employment with FDM, Defendant enforced the Termination
                               Fee set forth in the Training Agreement, Employment Contract and
                               FDM Handbook.

                               B4. NYLL Wage Deduction Class: All persons who are or have
                               been employed by Defendant as FDM Consultants having agreed
                               to NY choice of law and forum selection clauses time from
                               February 26, 2010 through the date this Court grants preliminary
                               certification and were subjected to unlawful wage deductions by
                               direct deduction from wages or separate transaction.


       158.    Plaintiffs incorporate by reference each and every fact alleged in the preceding

paragraphs above.

       159.    Numerosity:     The Proposed Classes is so numerous that joinder of all members

is impracticable. Plaintiffs are informed and believe, and on that basis allege, that during the

relevant time period, Defendant employed at least 40 people who satisfy the definition of the

Proposed Classes.

       160.    Typicality:     The Plaintiffs’ claims are typical of the members of the Proposed

Classes. Plaintiffs are informed through personal experience and knowledge and by other FDM

Consultants that the Putative Members of the sub-Classes were subject to the aforementioned

unlawful policies during the Class Period. Plaintiffs had the similar duties as other Collective

and Class Members, and were compensated the same according to a common Training

Agreement, Employment Agreement and US Staff Handbook. All Plaintiffs were subject to

Defendant’s unlawful policies and practices as alleged more fully above, including failing to pay


                                                 28
     Case 1:16-cv-01520-LTS-SN Document 106 Filed 05/09/19 Page 29 of 45




for a compensable training period, enforcing a deduction practice amounting to a “kick back” of

lawfully earned wages, and otherwise uniformly failing to pay all minimum wages and lawful

overtime premiums for all hours worked in excess of 40 during a work week during the training

and employment periods.

       161.    Superiority:   A class action is superior to other available methods for the fair

and efficient adjudication of the controversy.

       162.    Adequacy:      Plaintiffs will fairly and adequately protect the interests of the

Proposed Collectives and Classes, and has retained counsel experienced in complex FLSA and

NYLL class and collective action litigation.

       163.    Commonality: Common questions of law and fact exist to all members of the

Proposed Classes and predominate over any questions solely affecting individual members of the

Proposed Classes, including but not limited to:

           a. Whether Defendant improperly classified the Proposed Class of Trainees as non-

               employee trainees under the NYLL;

           b. Whether Defendant unlawfully failed to pay appropriate overtime compensation

               to members of the Proposed Consultant Classes in violation of NYLL;

           c. Whether Defendant unlawfully failed to pay appropriate minimum wage

               compensation to members of the Proposed Trainee and Consultant Classes in

               violation of the NYLL;

           d. Whether Defendant paid the Consultant Class’s wages and salaries “free and

               clear” of any unlawful deductions as required by the FLSA and the NYLL;

           e. Whether Defendant maintained lawful wage and hour records under the NYLL;




                                                  29
      Case 1:16-cv-01520-LTS-SN Document 106 Filed 05/09/19 Page 30 of 45




             f. Whether Defendant employed Plaintiff and the Proposed Classes within the

                meaning of New York law;

             g. The proper measure of damages sustained by the Proposed Classes; and

             h. Whether Defendant’s actions were “willful.”

        164.    The case is maintainable as a class action under Fed. R. Civ. P. 23(b)(1) because

prosecution of actions by or against individual members of the class would result in inconsistent

or varying adjudications and create the risk of incompatible standards of conduct for Defendant.

Further, adjudication of each individual member’s claim as a separate action would be

dispositive of the interest of other individuals not party to this action, impeding their ability to

protect their interests.

        165.    Class certification is also appropriate under Fed. R. Civ. P. 23(b)(3) because

questions of law and fact common to the Proposed Classes predominate over any questions

affecting only individual members of the Proposed Classes, and because a class action is superior

to other available methods for the fair and efficient adjudication of this litigation. Defendant’s

common and uniform policies and practices denied the Proposed Classes the wages to which

they are entitled. The damages suffered by the individual members of the Proposed Classes are

small compared to the expense and burden of individual prosecution of this litigation. In

addition, class certification is superior because it will obviate the need for unduly duplicative

litigation that might result in inconsistent judgments about Defendant’s practices.

        166.    Plaintiffs intend to send notice to all members of the Proposed Classes to the

extent required by Rule 23. The names and addresses of the Proposed Classes are available from

Defendant.




                                                  30
      Case 1:16-cv-01520-LTS-SN Document 106 Filed 05/09/19 Page 31 of 45




                      AS AND FOR A FIRST CAUSE OF ACTION
  (Unlawful Failure to Pay Overtime Compensation under the Fair Labor Standards Act)
                   As to the FDM Consultant Overtime Collective Class

         167. Plaintiffs allege and incorporate by reference the allegations in the preceding

paragraphs.

         168. Named Plaintiff and the Lead Plaintiffs consented in writing to be a part of this

action, pursuant to 20 U.S.C. § 216(b). Named Plaintiff and Lead Plaintiffs’ written consent

form has been filed on the pubic docket for this matter. Named Plaintiff and Lead Plaintiffs’

anticipate that as this case proceeds, other individuals will sign consent forms and join as

plaintiffs.

         169. At all relevant times, Defendant have been an “employer” engaged in interstate

commerce and/or in the production of goods for commerce, within the meaning of the FLSA, 20

U.S.C. § 203.

         170. At all relevant times, Defendant has employed and continues to employ, FDM

Consultants, including Named Plaintiff, the Lead Plaintiffs, and the putative Consultant

Overtime Collective members, as defined above.

         171. At all relevant times, upon information and belief, Defendant have had gross

operating revenues in excess of $500,000.00.

         172. The FLSA, 29 U.S.C. § 207, requires each covered employer, such as Defendant,

to compensate all non-exempt employees at a rate of not less than one and one-half times the

regular rate of pay for work performed in excess of forty (40) hours per work week.

         173. During their employment with Defendant, within the applicable statute of

limitations, Named Plaintiff, the Lead Plaintiffs, and the Consultant Overtime Collective




                                                 31
     Case 1:16-cv-01520-LTS-SN Document 106 Filed 05/09/19 Page 32 of 45




members worked in excess of forty hours per workweek, but did not receive the appropriate

overtime compensation from Defendant.

        174. Despite the hours worked by Named Plaintiff, the Lead Plaintiffs, and the

Consultant Overtime Collective members, Defendant willfully, in bad faith, and in knowing

violation of the Federal Fair Labor Standards Act, failed and refused to pay overtime

compensation.

        175. By failing to accurately record, report, and/or preserve records of hours worked

by Named Plaintiff, the Lead Plaintiffs, and the Consultant Overtime Collective, Defendant have

failed to make, keep, and preserve records with respect to each of its employees sufficient to

determine their wages, hours, and other conditions and practices of employment, in violation of

the FLSA, 20 U.S.C. § 201, et seq.

        176. The foregoing conduct, as alleged, constitutes a willful violation of the FLSA,

within the meaning of 29 U.S.C §§ 216(b) and 255(a), and such other legal and equitable relief

as the Court deems just and proper.

        177. As the direct and proximate cause of Defendant’s unlawful conduct, Named

Plaintiff, the Lead Plaintiffs, and the Consultant Overtime Collective have suffered a loss of

wages and other damages.

        178. Named Plaintiff and the Lead Plaintiffs, on behalf of themselves and the

Consultant Overtime Collective seeks recovery of attorneys’ fees and costs to be paid by

Defendant, as provided by the FLSA, 29 U.S.C. § 216(b).




                                                32
     Case 1:16-cv-01520-LTS-SN Document 106 Filed 05/09/19 Page 33 of 45




                      AS AND FOR A SECOND CAUSE OF ACTION
                      (New York Labor Law: Unpaid Overtime Wages)
                         As to the FDM Consultant Overtime Class

        179. Plaintiffs allege and incorporate by reference the allegations in the preceding

paragraphs.

        180. At all relevant times, Named Plaintiff, the Lead Plaintiffs, and the putative

Consultant Class were employees and Defendant have been an employer within the meaning of

the New York Labor Law.

        181. The overtime wage provisions of Article 19 of the New York Labor Law and its

supporting regulations apply to Defendant.

        182. During their employment with Defendant, within the applicable statute of

limitations, Named Plaintiff, the Lead Plaintiffs, and the Consultant Overtime Class members

worked in excess of forty hours per workweek, but Defendant failed to pay Named Plaintiff, the

Lead Plaintiffs, and the Consultant Overtime Class the overtime wages to which they were

entitled under the New York Labor Law.

        183. By Defendant’s failure to pay Named Plaintiff, the Lead Plaintiffs, and the

Consultant Overtime Class members premium overtime wages for hours worked in excess of 40

hours per week, they have willfully violated the New York Labor Law Article 19, §§ 650 et seq.,

and the supporting New York State Department of Labor Regulations, including but not limited

to the regulations in 12 N.Y.C.R.R. Part 142.

        184. Due to Defendant’s violations of the New York Labor Law, Named Plaintiff, the

Lead Plaintiffs, and the Consultant Overtime Class members are entitled to recover from

Defendant their unpaid overtime wages, reasonable attorneys’ fees and costs of the action, and

pre-judgment and post-judgment interest.



                                                33
     Case 1:16-cv-01520-LTS-SN Document 106 Filed 05/09/19 Page 34 of 45




                          AS AND FOR A THIRD CAUSE OF ACTION8
           (Unlawful Failure to Pay Minimum Wage Compensation under the Fair Labor
                                          Standards Act)
                        As to the Trainee Minimum Wage Collective Class

       185.     Plaintiffs allege and incorporate by reference the allegations in the preceding

paragraphs.

       186.     At all relevant times herein, Named Plaintiff, the Lead Plaintiffs, and the Trainee

Minimum Wage Collective members have been entitled to the rights, protections, and benefits

provided under the FLSA, 29 U.S.C. §§ 201, et seq.

       187.     At all relevant times, Defendant have been an “employer” engaged in interstate

commerce and/or in the production of goods for commerce, within the meaning of the FLSA, 20

U.S.C. § 203.

       188.     At all relevant times, Defendant have employed and continues to employ, FDM

Trainees, including Named Plaintiff, the Lead Plaintiffs, and the putative Consultant Overtime

Collective members, as defined above.

       189.     The FLSA regulates, among other things, the payment of minimum wage by

employers whose employees are engaged in interstate commerce, or engaged in the production of

goods for commerce, or employed in an enterprise engaged in commerce or in the production of

goods for commerce, per 29 U.S.C. §206(a); 29 U.S.C. § 207(a)(1).

       190.     Defendant, pursuant to their policies and practices, violated the FLSA by refusing

and failing to pay Named Plaintiff, the Lead Plaintiffs, and the Trainee Minimum Wage

Collective members the federal minimum wage.

       191.     Section 13 of the FLSA, codified at 29 U.S.C. § 213, exempts certain categories




8
       See FN 1, supra.

                                                 34
       Case 1:16-cv-01520-LTS-SN Document 106 Filed 05/09/19 Page 35 of 45




of employees from minimum wage obligations. None of the FLSA exemptions apply to Named

Plaintiff, the Lead Plaintiffs, or the Trainee Minimum Wage Collective members.

        192.    Named Plaintiff, the Lead Plaintiffs, and the Trainee Minimum Wage Collective

members are all victims of Defendant’s uniform compensation policy. Upon information and

belief, this uniform policy, in violation of the FLSA, has been applied to all putative members of

the Trainee Minimum Wage Collective employed by Defendant in the United States.

        193.    Defendant have acted neither in good faith nor with reasonable grounds to believe

that its actions and omissions were not a violation of the FLSA, and as a result thereof, Named

Plaintiff, the Lead Plaintiffs, and other similarly situated employees, in addition to payment of

back minimum wages, are entitled to recover an award of liquidated damages in an amount equal

to the amount of unpaid minimum wages described pursuant to Section 16(b) of the FLSA,

codified at 29 U.S.C. § 216(b).

        194.    Alternatively, should the Court find Defendant did not act willfully in failing to

pay minimum wage, Named Plaintiff, the Lead Plaintiffs, and the Trainee Minimum Wage

Collective members are entitled to an award of prejudgment interest at the applicable legal rate.

                           AS AND FOR A FOURTH CAUSE OF ACTION9
                              (Failure to Pay Lawful Minimum Wages in
                               Violation of NYLL § 652 and Article 19)
                                As to the Trainee Minimum Wage Class

        195.    Plaintiffs allege and incorporate by reference the allegations in the preceding

paragraphs.

        196.    At all relevant times, Named Plaintiff, the Lead Plaintiffs, and the Trainee

Minimum Wage Class members were employees within the meaning of the New York Labor

Law.


9
        See FN 1, supra.

                                                 35
     Case 1:16-cv-01520-LTS-SN Document 106 Filed 05/09/19 Page 36 of 45




       197.    The minimum wage provisions of Article 19 of the New York Labor Law and its

supporting regulations apply to Defendant.

       198.    Defendant have failed to pay Named Plaintiff, the Lead Plaintiffs, and the Trainee

Minimum Wage Class members minimum wages to which they were entitled under the New

York Labor Law.

       199.    By Defendant’ failure to pay Named Plaintiff, the Lead Plaintiffs, and the Trainee

Minimum Wage Class members minimum wages, they have willfully violated the New York

Labor Law Article 19, §§ 652 et seq., and the supporting New York State Department of Labor

Regulations.

       200.    Due to Defendant’ violations of the New York Labor Law, Named Plaintiff, the

Lead Plaintiffs, and the Trainee Minimum Wage Class members are entitled to recover from

Defendant their unpaid state minimum wages, liquidated damages, reasonable attorneys’ fees

and costs of the action, and pre-judgment and post-judgment interest.

                         AS AND FOR A FIFTH CAUSE OF ACTION10
          (Unlawful Failure to Pay Minimum Wage Compensation under the Fair Labor
                                        Standards Act)
                     As to the Consultant Minimum Wage Collective Class

       201.    Plaintiffs allege and incorporate by reference the allegations in the preceding

paragraphs.

       202.    At all relevant times herein, Named Plaintiff, the Lead Plaintiffs, and the

Consultant Minimum Wage Collective members have been entitled to the rights, protections, and

benefits provided under the FLSA, 29 U.S.C. §§ 201, et seq.

       203.    The FLSA regulates, among other things, the payment of minimum wage by

employers whose employees are engaged in interstate commerce, or engaged in the production of


10
       See FN 1, supra.

                                                36
     Case 1:16-cv-01520-LTS-SN Document 106 Filed 05/09/19 Page 37 of 45




goods for commerce, or employed in an enterprise engaged in commerce or in the production of

goods for commerce, per 29 U.S.C. §206(a); 29 U.S.C. § 207(a)(1).

       204.    Defendant, pursuant to its policy and practice, violated the FLSA by refusing and

failing to pay Named Plaintiff, the Lead Plaintiffs, and the Consultant Minimum Wage

Collective the minimum wage.

       205.    Section 13 of the FLSA, codified at 29 U.S.C. § 213, exempts certain categories

of employees from minimum wage obligations. None of the FLSA exemptions apply to Named

Plaintiff, the Lead Plaintiffs, and the Consultant Minimum Wage Collective.

       206.    Defendant required Named Plaintiff, the Lead Plaintiffs, and all those similarly

situated to sign the Training Agreements and Employment Agreements. Under the terms of

such, Plaintiffs and the Consultant Minimum Wage Collective’s wages were conditionally paid,

subject to reductions, and not “free and clear” as required by law. Enforcement of the Training

Agreement and/or Employment Agreement violates the FLSA to the extent it has the effect of

requiring employees of Defendant to work for wages that are lower than the minimum wage

required by 29 U.S.C. § 206.

       207.    Defendant have acted neither in good faith nor with reasonable grounds to believe

that its actions and omissions were not a violation of the FLSA, and as a result thereof, Named

Plaintiff, the Lead Plaintiffs, and other similarly situated employees, in addition to payment of

back minimum wages, are entitled to recover an award of liquidated damages in an amount equal

to the amount of unpaid minimum wages described pursuant to Section 16(b) of the FLSA,

codified at 29 U.S.C. § 216(b).




                                                37
     Case 1:16-cv-01520-LTS-SN Document 106 Filed 05/09/19 Page 38 of 45




       208.    Alternatively, should the Court find Defendant did not act willfully in failing to

pay minimum wage, Named Plaintiff, the Lead Plaintiffs, and all similarly situated employees

are entitled to an award of prejudgment interest at the applicable legal rate.

                           AS AND FOR A SIXTH CAUSE OF ACTION11
                             (Failure to Pay Lawful Minimum Wages in
                              Violation of NYLL § 652 and Article 19)
                             As to the Consultant Minimum Wage Class

       209.    Plaintiffs allege and incorporate by reference the allegations in the preceding

paragraphs.

       210.    At all relevant times, Named Plaintiff, the Lead Plaintiffs, and the Consultant

Minimum Wage Class were employees within the meaning of the New York Labor Law.

       211.    The minimum wage provisions of Article 19 of the New York Labor Law and its

supporting regulations apply to Defendant.

       212.    Defendant have failed to pay Plaintiffs and the Consultant Minimum Wage Class

members the minimum wages to which they were entitled under the New York Labor Law.

       213.    Defendant required Named Plaintiff, the Lead Plaintiffs, and all those similarly

situated to sign the Training Agreements and Employment Agreements. Under the terms of

such, Plaintiffs and the Consultant Minimum Wage Class’s wages were conditionally paid,

subject to reductions, and not “free and clear” as required by law. Enforcement of the Training

Agreement and/or Employment Agreement violates the NYLL to the extent it has the effect of

requiring employees of Defendant to work for wages that are lower than the minimum wage

required by the NYLL.

       214.    By Defendant’s failure to pay Named Plaintiff, the Lead Plaintiffs, and the

Consultant Minimum Wage Class members wages, they have willfully violated the New York


11
       See FN 1, supra.

                                                 38
     Case 1:16-cv-01520-LTS-SN Document 106 Filed 05/09/19 Page 39 of 45




Labor Law Article 19, §§ 652 et seq., and the supporting New York State Department of Labor

Regulations.

       215.    Due to Defendant’s violations of the New York Labor Law, Plaintiffs and the

Consultant Minimum Wage Class members are entitled to recover from Defendant their unpaid

state minimum wages, liquidated damages, reasonable attorneys’ fees and costs of the action, and

pre-judgment and post-judgment interest.

                         AS AND FOR A SEVENTH CAUSE OF ACTION12
                    (Unlawful Deductions from Wages in Violation of NYLL § 193)
                                     As to the Deduction Class

       216.    Plaintiffs allege and incorporate by reference the allegations in the preceding

paragraphs.

       217.    At all relevant times, Named Plaintiff, the Lead Plaintiffs, and the Deduction

Class were employees within the meaning of the New York Labor Law.

       218.    Section 193 of the New York Labor Law expressly prohibits an employer from

making unauthorized deductions from employees’ wages.

       219.    Section 193 prohibits deductions from employees’ wages unless the deductions

are (1) expressly authorized by and for the benefit of the employee and (2) limited to the

enumerated categories of permissible deductions.

       220.    Defendant made deductions from the wages of the Named Plaintiff, the Lead

Plaintiffs, and the Deduction Class for purposes that are not permissible under the statute.

       221.    The deductions made by Defendant were not made for the benefit of the Named

Plaintiff, the Lead Plaintiffs, and/or the Deduction Class.




12
       See FN 1, supra.

                                                 39
     Case 1:16-cv-01520-LTS-SN Document 106 Filed 05/09/19 Page 40 of 45




       222.     By Defendant’s practice of making unlawful deductions from Named Plaintiff,

the Lead Plaintiffs, and/or the Deduction Class’s earned wages, whether by direct payroll

deduction or separate transaction, Named Plaintiff, the Lead Plaintiffs, and/or the members of the

Deduction Class were damaged in an amount to be proven at trial.

       223.     Due to Defendant’s violations of the New York Labor Law, Named Plaintiff, the

Lead Plaintiffs, and the Deduction Class members are entitled to recover from Defendant all

wages unlawfully deducted or charged, and all unlawful payments required by separate

transaction, plus reasonable attorneys’ fees and costs of the action, and pre-judgment and post-

judgment interest

                        AS AND FOR A EIGHTH CAUSE OF ACTION13
        (Failure to Pay Gap Time/Straight Time Wages in Violation of NYLL § 663 and/or
                                       NYLL § 190 et seq.)
                              As to the Consultant Gap Time Class

     224.       Plaintiffs allege and incorporate by reference the allegations in the preceding

 paragraphs.

     225.       At all relevant times, Named Plaintiff, the Lead Plaintiffs, and the Consultant Gap

 Time Class members were employees and Defendant have been employers within the meaning

 of the NYLL.

     226.       The provisions of Article 19 of the NYLL and its supporting regulations apply to

 Defendant.

     227.       NYLL § 663(1) states: “[i]f any employee is paid by his or her employer less than

 the wage to which he or she is entitled … he or she shall recover in a civil action the amount of

 any such underpayments …”




13
       See FN 1, supra.

                                                40
     Case 1:16-cv-01520-LTS-SN Document 106 Filed 05/09/19 Page 41 of 45




     228.       The wage provisions of Article 6 of the NYLL and its supporting regulations apply

 to Defendant, and protect Named Plaintiff, Lead Plaintiffs and the Consultant Gap Time Class.

     229.       Pursuant to the agreed-upon terms of their employment, Defendant was required

 to pay Named Plaintiff, Lead Plaintiffs and the Consultant Gap Time Class set pay for all hours

 worked.

     230.       Defendant has failed to pay Named Plaintiff, the Lead Plaintiffs, and the

 Consultant Gap Time Class members the straight time/gap time wages to which they were

 entitled under the NYLL and supporting New York State Department of Labor Regulations.

     231.       By Defendant’s failure to pay Named Plaintiff, Lead Plaintiffs and the Consultant

 Gap Time Class members straight time/gap time wages, they have willfully violated Article 19 et

 seq. of the NYLL and the supporting New York State Department of Labor Regulations.

     232.       Due to Defendant’ violations of the New York Labor Law, Named Plaintiff, the

 Lead Plaintiffs, and the Consultant Gap Time Class members are entitled to recover from

 Defendant their unpaid gap time wages, liquidated damages, reasonable attorneys’ fees and costs

 of the action, and pre-judgment and post-judgment interest.

                         AS AND FOR A NINTH CAUSE OF ACTION14
               (New York Notice and Recordkeeping Requirements, NYLL §§ 195, 198)
                                        As to All Classes

     233.       Plaintiffs allege and incorporates by reference the allegations in the preceding

 paragraphs.

     234.       At all relevant times, Named Plaintiff, the Lead Plaintiffs, and the Classes were

 employees and the Defendant have been an employer within the meaning of the New York Labor

 Law.



14
        See FN 1, supra.

                                                41
     Case 1:16-cv-01520-LTS-SN Document 106 Filed 05/09/19 Page 42 of 45




     235.       Defendant did not provide Named Plaintiff, the Lead Plaintiffs, and the members

 of the Classes with a written notice of their rate of pay, regular payday, and such other information

 as required by NYLL § 195(1).

     236.       As a result of Defendant’s unlawful conduct, Named Plaintiff, the Lead Plaintiffs,

 and members of the Classes are entitled to an award of damages pursuant to NYLL § 198, in

 amount to be determined at trial, pre- and post-judgment interest, costs and attorneys’ fees, as

 provided by NYLL § 663.

                          AS AND FOR A TENTH CAUSE OF ACTION15
                      (New York Wage Statement Provisions, NYLL §§ 195, 198)
                                          As to All Classes

     237.       Plaintiffs allege and incorporates by reference the allegations in the preceding

 paragraphs.

     238.       At all relevant times, Named Plaintiff, the Lead Plaintiffs, and the Classes were

 employees and the Defendant have been an employer within the meaning of the New York Labor

 Law.

     239.       Defendant did not provide Named Plaintiff, the Lead Plaintiffs, and the members

 of the Class with a legally sufficient wage statement upon the payment of wages, as required by

 NYLL § 195(3).

     240.       As a result of Defendant’s unlawful conduct, Named Plaintiff, the Lead Plaintiffs,

 and members of the Classes are entitled to an award of damages pursuant to NYLL § 198, in

 amount to be determined at trial, pre- and post-judgment interest, costs and attorneys’ fees, as

 provided by NYLL § 663.

                           AS AND FOR A ELEVENTH CAUSE OF ACTION
                                     (Declaratory Judgment)


15
        See FN 1, supra.

                                                 42
    Case 1:16-cv-01520-LTS-SN Document 106 Filed 05/09/19 Page 43 of 45




                   As to the Consultant Classes and Consultant Collective Classes

    241.      Plaintiffs allege and incorporates by reference the allegations in the preceding

paragraphs.

    242.      Named Plaintiff, the Lead Plaintiffs, and others similarly situated were required, as

a condition of employment, to sign both a Training Agreement and an Employment Agreement,

which contained similarly, if not identical, provisions regarding a Termination Fee.

    243.      Defendant have enforced the provisions of the Training Agreement and

Employment agreement against its employees. Defendant have used legal counsel to collect the

balance it asserts is due from Named Plaintiff under the Training Agreement and Employment

Agreements. The legal counsel has demanded payment and asserted it will take legal action to

enforce the Training Agreement and Employment Agreement and seek court costs, interest and

attorneys’ fees.

    244.      Enforcement of the Training Agreement and Employment Agreements violates the

FLSA and NYLL to the extent it has the effect of requiring Trainees and/or FDM Consultants to

work for wages that violate the minimum wage and overtime laws specified in the FLSA and/or

NYLL; thus, Named Plaintiff and the Lead Plaintiffs respectfully request that the Court declare

that the Training Agreement and/or Employment Agreements violate the FLSA and/or NYLL.

    245.      Defendant has threatened to enforce the Training Agreement and Employment

Agreement against Named Plaintiff Park.

    246.      Defendant’s conduct is willful.


                                   PRAYER FOR RELIEF




                                                43
     Case 1:16-cv-01520-LTS-SN Document 106 Filed 05/09/19 Page 44 of 45




       WHEREFORE, Named Plaintiff and the Lead Plaintiffs, on behalf of themselves and all

members of the Proposed Classes and Collectives, pray for relief as follows:

   A. That the Court determine that this action may proceed as a class action under Rule

       23(b)(1) and (3) of the Federal Rules of Civil Procedure;

   B. That Defendant is found to have violated the provisions of the New York Labor Law as

       to Named Plaintiff, the Lead Plaintiffs, and the Classes;

   C. That Defendant is found to have violated the Federal Fair Labor Standards Act as to

       Named Plaintiff, the Lead Plaintiffs, and the Collectives;

   D. That Defendant’s violations as described above are found to be willful;

   E. An award to Named Plaintiff, the Lead Plaintiffs, and the Collectives and Classes for the

       amount of unpaid wages owed, including interest thereon, and penalties, including

       liquidated damages, subject to proof at trial;

   F. That Defendant further be enjoined to cease and desist from unlawful activities in

       violation of the FLSA and/or the NYLL;

   G. An award of reasonable attorney’s fees and costs pursuant to the NYLL and/or 29 U.S.C.

       § 216 and/or other applicable law;

   H. Declaratory judgment that Defendant’s Training Agreement and Employment

       Agreements are unenforceable as it violates overtime and/or minimum wage provisions

       of the FLSA and/or NYLL;

   I. Declaratory Judgment that Defendant’s conduct, policies and practices are unlawful and

       violation the FLSA and/or NYLL; and

   J. For such other and further relief, in law or equity, as this Court may deem appropriate

       and just.



                                                44
      Case 1:16-cv-01520-LTS-SN Document 106 Filed 05/09/19 Page 45 of 45




                                       JURY DEMAND

Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Named Plaintiff demands a trial

by jury as to all issues so triable.

DATED: May 7, 2019
       New York, New York
                                            The Law Office of Christopher Q. Davis, PLLC


                                            _________________________________

                                            Christopher Q. Davis (CD-7282)
                                            Rachel M. Haskell (RH-8248)
                                            225 Broadway, Suite 1830
                                            New York, New York 10007
                                            Telephone: (646) 430-7930
                                            Attorneys for Named Plaintiff, Lead Plaintiffs
                                            and the Proposed Collectives and Classes




                                               45
